DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are the disclosed structures corresponding to the claimed “means” or “units”:
“delivery unit” or “delivery means” – Fig. 2, item 28, any source of material
“pressing unit” or “pressing means” – Figs. 16-18, item 52, a roller
“upstream heating unit” – electric heating wire
“downstream heating unit” – hot air blower

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 define the apparatus with respect to sizes or dimensions of the material worked upon, which renders the claim indefinite.  The material worked upon does not impart patentability to the claims (See MPEP 2115), and neither would the sizes or dimensions of the apparatus relative to the dimensions of the material worked upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susnjara (US 20170182698).
As to claim 1, Susnjara teaches a delivery unit (54) capable of delivering a linear manufacturing material containing resin and a pressing unit (59) comprising an irregularity portion (Fig. 6a) capable of pressing material against a target object (27).
As to claims 2-6, the manufacturing material is a material worked upon and not an apparatus feature.  The Susnjara apparatus provides a plurality of recess portions and is capable of being used on a manufacturing material having the claimed relative sizes to the recesses of the irregularity portion.  
As to claim 20, Susnjara teaches a delivery mearns (54) capable of delivering a linear manufacturing material containing resin and a pressing means (59) comprising an irregularity means (Fig. 6a) capable of pressing material against a target object (27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 5,078,821) in view of Susnjara (US 20170182698).
As to claim 1, Garvey teaches (Fig. 3) a delivery device (24) equivalent to the disclosed delivery unit capable of delivering a linear manufacturing material containing resin and a pressing unit (32) capable of pressing material against a target object (12).
Garvey is silent to the pressing unit comprising an irregularity portion.
However, Susnjara teaches a pressing unit (59) comprising an irregularity portion (Fig. 6a) capable of pressing material against a target object (27).  The irregularity portion (Fig. 6a) in Susnjara is preferred because it is effective in causing outlying portions of fibers to engage and penetrate adjacent plies thereby enhancing the fusion of the plies (Susnjara, [0022]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Susnjara irregular roll surface into Garvey as an improvement that would enhance ply fusion (Susnjara, [0022]).
As to claims 2-6, the manufacturing material is a material worked upon and not an apparatus feature.  In the combination of the Susnjara irregular roll surface with the Garvey apparatus, Susnjara provides a plurality of recess portions and is capable of being used on a manufacturing material having the claimed relative sizes to the recesses of the irregularity portion.  
As to claims 7-19, Garvey teaches an upstream heating device (item 18) that is an equivalent of the disclosed heating wire upstream of the pressing unit (32) for heating the manufacturing material (14) and a downstream heating unit (48, 46, 40) including a hot air blower that meets the disclosed heating unit for heating the manufacturing material.  Specifically regarding claim 19, since the Garvey downstream heating unit sends heated air (see arrows by Tm) towards the pressing unit (32), it would heat the pressing unit (32).
As to claim 21, Garvey teaches (Fig. 3) a delivery device (24) equivalent to the disclosed delivery means capable of delivering a linear manufacturing material containing resin and a pressing device (32) equivalent to the disclosed pressing means capable of pressing material against a target object (12).
Garvey is silent to the pressing means comprising an irregularity means.
However, Susnjara teaches a pressing unit (59) comprising an irregularity portion (Fig. 6a) capable of pressing material against a target object (27).  The irregularity portion (Fig. 6a) in Susnjara is preferred because it is effective in causing outlying portions of fibers to engage and penetrate adjacent plies thereby enhancing the fusion of the plies (Susnjara, [0022]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Susnjara irregular roll surface into Garvey as an improvement that would enhance ply fusion (Susnjara, [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742